DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The amendment filed November 5th, 2020, has been entered. Claims 19 – 25, 27 – 33, 37 – 45, and 50 are pending in the application. Claims 26, 34 – 36 and 46 – 49 are cancelled.

Response to Arguments
Applicant’s arguments with respect to the amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19 – 20, 23 – 25, 27 – 28, 31 – 33, 37, 40 – 42,  are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 2015/0024169) in view of Taniuchi (US 2014/0182775) and Kabasawa (JP 2003159754, using the attached English translation).
Regarding claim 19, Martin teaches a production method (Abstract), in which a work-piece is built up gradually in layers (Para. 30), comprising the steps of: forming a preformed layer (ref. #64) on a layer support (ref. #22) by an electro-photographic printing process (Fig. 2; Para. 48; Para. 53 – 54); forming sublayers of the preformed layer out of a thermoplastic material (Para. 36); and transferring the preformed layer individually from the layer support to the work-piece (ref. #80) (Fig. 4; Para. 60, Para. 72 – 73). However, Martin does not teach rolling up the layer support completely onto a roll after the electrographic printing process.
Yet, in a similar field of endeavor, Taniuchi discloses a production method, in which a work-piece is built up gradually in layers (Abstract), comprising the steps of: forming a preformed layer (ref. #22) on a layer support (ref. #1) by an electro-photographic printing process (Para. 23); transferring the preformed layer individually from the layer support to the work-piece (Para. 19, Para. 46); and rolling up the layer support completely onto a roll (ref. #24) after the layer support has been printed by the electrographic printing process (Para. 46, Fig. 2A).
It would have been obvious to one of ordinary skill in the art to modify the method taught by Martin to roll up the layer support onto a roll after the electrographic printing process, as taught by Taniuchi. One would be motivated to make this modification to simplify the process to 
Yet, in a similar field of endeavor, Kabasawa discloses a three dimensional image generation method and apparatus for forming a precise three-dimensional object (Para. 1). This method includes gradually building a work-piece with preformed layers (Fig. 1, ref. #30) on a layer support (ref. #23). Additionally, the forming step includes forming the layer out of a plurality of sublayers arranged one on top of the other (Fig. 2c; Para. 45).
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Martin in view of Taniuchi so that the layers are formed out of sublayers arranged on top of the other, as taught by Kabasawa. One would be motivated to make this modification to impart desired physical properties, such as color, on the preformed layer before transferring it to the work-piece.
Regarding claim 20, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 19, as discussed above. Furthermore, Martin teaches transferring the layer to the work-piece in a pressing procedure, wherein the layer is applied to the work-piece (Para. 73).
Regarding claim 23, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 19, as discussed above. Furthermore, Martin teaches forming the layer on the layer support by xerography (Para. 5, Para. 48 – 51).
Regarding claim 24, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 23, as discussed above. Furthermore, Martin teaches forming the layer on the layer support using a laser printer (Para. 51).
Regarding claim 25, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 19, as discussed above. Furthermore, Martin teaches arranging several layers (ref. #64s, #64p) behind the other on the layer support (Para. 53, Fig. 2), and arranging 
Regarding claim 27, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 19, as discussed above. Furthermore, Taniuchi teaches the layer support is a film (Para. 39).
Regarding claim 28, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 27, as discussed above. Furthermore, Taniuchi teaches the film is coated with silicon (Para. 21, Para. 39).
Regarding claim 31, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 19, as discussed above. Furthermore, Martin teaches removal of the layer from the layer support consists of heating (Para. 71, Para 74).
Regarding claim 32, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 19, as discussed above. Furthermore, Martin teaches heating with infrared radiation (Para. 77).
Regarding claim 33, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 19, as discussed above. Furthermore, Martin teaches forming the layers out of different materials (Para. 9, Para. 36).
Regarding claim 37, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 19, as discussed above.  Furthermore, Martin teaches forming the sub-layers successively in a layer by layer manner (Para. 10, Para. 60).
Regarding claim 40, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 19, as discussed above. Furthermore, Martin teaches heat-treating the work-piece (Para. 69).
Regarding claim 41, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 40, as discussed above. Furthermore, Martin teaches sintering the work-piece (Para. 69).
Regarding claim 42, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 40, as discussed above. Furthermore, Martin teaches heating the work-piece in individual layers (Para. 77).

Claims 21 – 22, 29 – 30 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Taniuchi and Kabasawa as applied to claim 19 above, and further in view of Comb (US 2013/0186558).
Regarding claim 21, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 20, as discussed above. However, these references don’t teach applying the layer to the work-piece by a die.
Yet, in a similar field of endeavor, Comb discloses a production method, in which a work-piece is built up gradually in layers (Abstract), comprising the steps of: forming a preformed layer (ref. #28) on a layer support (ref. #14) by an electro-photographic printing process (Para. 60); and transferring the preformed layer individually from the layer support to the work-piece by a die (Fig. 2; ref. #20) (Para. 72 – 75).
It would have been obvious to one of ordinary skill in the art at the time to modify the invention taught by Martin, Taniuchi and Kabasawa to apply the layer to the work-piece by a die, as taught by Comb. One would be motivated to make this modification to transfer the material cleanly from the layer support to the work-piece.
Regarding claim 22, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 19, as discussed above. However, theses references don’t teach building several work-pieces simultaneously.
Yet, Comb teaches several work-pieces being built up simultaneously (Para. 186, Fig. 11B, Fig. 11 A), including simultaneously transferring several preformed layers to different work-pieces (Para. 185). It would have been obvious to one of ordinary skill in the art at the time to 
Regarding claim 29, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 25, as discussed above. However, these references don’t teach determining a position of the layer support or layer with a sensor.
Yet, Comb teaches determining a height of the layer by a sensor (Para. 182). It would be natural to conclude that this sensor would also mark the position of the layer. Thus, it would have been obvious to a person having ordinary skill in the art at the time of the invention to claim a sensor that determines the position of the layer, as Comb teaches a sensor, capable of determining position that determines the height of the layer.
Regarding claim 30, Martin in view of Taniuchi, Kabasawa and Comb teaches the invention described in claim 29, as discussed above. Furthermore, Comb teaches the sensor is a non-contact sensor (Para. 182), such as a camera.
Regarding claim 43, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 42, as discussed above. However, these references don’t explicitly describe heating with a laser. Yet, Comb teaches that laser sintering is well known in the art of additive manufacturing (Para. 4). So, it would have been obvious to a person having ordinary skill in the art at the time of the invention to heat the layers with a laser, as heating with lasers is well known in the art.

Claims 38 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Taniuchi and Kabasawa as applied to claim 19 above, and further in view of Zimmer (US 6068692A).
Regarding claim 38, Martin in view of Taniuchi and Kabasawa teaches the invention described in claim 19, as discussed above. However, these references don’t teach an agent for dissolving a carrier material.
– 50). This process includes applying a composition including ceramic pigments and carrier material (binding medium resin) onto an image receiving material, such as paper via an electro-photographic reproduction process (Col. 6, lines 53 –  57; Col. 7, line 38). And removing the binding medium resin by moistening the paper with water (Col. 7, line 49; Col. 4, line 37), leaving the desired layer on the material, followed by a subsequent heating process (Col. 8, line 1).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to include carrier materials within the layer and dissolving said carrier material with an agent, as disclosed by Zimmer. One would be motivated to produce a final work-piece excellent in terms of homogeneity, smoothness and resolution.
Regarding claim 39, Martin in view of Taniuchi, Kabasawa and Zimmer teaches the invention described in claim 38, as discussed above. Furthermore, Taniuchi discloses that spraying is a known method in the art for applying materials designed to improve adhesion and crosslinking (Para. 43 – 44).

Claims 44, 45 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Taniuchi (US 2014/0182775) in view of Kabasawa (JP 2003159754, using the attached English translation).
Regarding claim 44, Taniuchi teaches a successive, layer-by-layer buildup of a work-piece (Abstract), comprising: a layer support (ref. #1); an electro-photographic printing unit (ref. #3, Para. 23) for forming a layer on the layer support (Para. 23), with sublayers layer consisting of plastic (Para. 45); and a transfer unit (ref. #2) for transferring the layer from the layer support to the work-piece (ref. #8) (Para. 19, Para. 46), wherein the electro-photographic printing unit is configured to roll up the layer support completely onto a roll (ref. #24; Fig. 2A) after the layer 
Yet, in a similar field of endeavor, Kabasawa discloses a three dimensional image generation method and apparatus for forming a precise three-dimensional object (Para. 1). This apparatus includes gradually building a work-piece with preformed layers (Fig. 1, ref. #30) on a layer support (ref. #23). Additionally, the apparatus forms the layer out of a plurality of sublayers arranged one on top of the other (Fig. 2c; Para. 45).
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Taniuchi so that the layers are formed out of sublayers arranged on top of the other, as taught by Kabasawa. One would be motivated to make this modification to impart desired physical properties, such as color, on the preformed layer before transferring it to the work-piece.
Regarding claim 45, Taniuchi in view of Kabasawa teaches the invention described in claim 44, as discussed above. Furthermore, Taniuchi teaches the transfer unit is configured to bond the layer to the work-piece and to remove the layer from the layer support (Para. 42), wherein the layer support is movable to the work-piece (Fig. 2A)
Regarding claim 50, Taniuchi teaches a layer support (ref. #1) with a roll (Fig. 2)  wherein layers (ref. #22) arranged on the layer support that have been applied to the layer support by an electro-photographic printing process (Para. 23) and which are provided for a layer-by-layer buildup of a work-piece (Para. 19, Para. 46), wherein the layer support is rolled up completely onto the roll (ref. #24), which is set up for use in a unit for transferring the layer from the layer support to the work-piece (Para. 46, Fig. 2A), wherein the sublayers can be formed of plastic (Para. 45). 
However, Taniuchi does not teach arranging the sublayers on top of the other. Yet, in a similar field of endeavor, Kabasawa discloses a three dimensional image generation method and apparatus for forming a precise three-dimensional object (Para. 1). This apparatus includes 
It would have been obvious to one of ordinary skill in the art to modify the invention taught by Taniuchi so that the layers are formed out of sublayers arranged on top of the other, as taught by Kabasawa. One would be motivated to make this modification to impart desired physical properties, such as color, on the preformed layer before transferring it to the work-piece.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUKOREDE ESAN whose telephone number is (571)272-0116.  The examiner can normally be reached on 9:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.E./Examiner, Art Unit 1741                                                                                                                                                                                                        

/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743